On reargument, report of official referee confirmed and respondent disbarred. Lazansky, P. J., Rich, Hagarty and Carswell, JJ., concur; Lazansky, P. J., and Hagarty, J., who participated in the determination of the original motion and voted that respondent should be suspended from practice,  are now of opinion that respondent having misappropriated his client’s funds, they attached unwarranted importance to the compromise made by respondent with his client after this proceeding was commenced. Kapper, J., dissents and votes for a suspension from practice in accordance with the original decision of the court, with the following memorandum: I see no reason for a departure from our original determination. There is no material change of facts. Our decision was deliberately and carefully made. In the circumstances, I feel that what we did was the result of the deliberate judgment of the majority of the court, and I, therefore, adhere to my original vote.